*457The consent of respondent to the adoption of the subject child was not required since he did not maintain “substantial and continuous or repeated contact with the child” (Domestic Relations Law § 111 [1] [d]). Respondent admittedly provided no financial support for the child, and the record does not contain any objective evidence of efforts to visit or communicate with the child (see Matter of Marc Jaleel G. [Marc E.G.], 74 AD3d 689 [2010]; Matter of Chandel B., 58 AD3d 547 [2009]). His incarceration does not absolve him of his responsibility for supporting the child or for maintaining regular contact (see Matter of Bryant Angel Malik J. [Bryant J.], 76 AD3d 936 [2010]; Matter of Aaron P., 61 AD3d 448 [2009]).
The court’s determination that the child’s best interests would be served by adoption is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The child has lived with his foster parents since he was one month old, and the foster parents, who have provided the child with a loving and nurturing home, have been attentive to the child’s developmental and extraordinary medical needs (see Matter of Joshua Jezreel M. [Dennis M.], 80 AD3d 538 [2011]; Matter of Joaquin Enrique C. [Anna Julia F.], 79 AD3d 548 [2010]). We have considered and rejected respondent’s additional arguments. Concur — Mazzarelli, J.E, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.